DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following Office Action is in response to filing date 06/24/2020 and Interview on 04/29/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurie Mintz on 04/30/2022.

The following claims shall be amended:

1. (Currently Amended) A system comprising: 
at least one computing device comprising at least one processor and at least one data store: 
machine readable instructions stored in the at least one data store, wherein the instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
identify host data for a plurality of host machines in a data center, the host data identifying the host machines comprising the data center, the host data further identifying end-of-life information associated with respective ones of the plurality of host machines; 
identify resource utilization data associated with the plurality of host machines, the resource utilization data comprising time series data identifying resource utilization by a plurality of workloads deployed across the host machines; 
generate a plurality of clusters of workloads based upon the resource utilization data, the clusters generated by clustering workloads that are similar to each other based upon the utilization data; 
generate respective usage predictions for the workloads based upon the resource utilization data; 
generate a forecasted resource requirement for the clusters based upon the respective usage predictions, the forecasted resource requirement having a time horizon until a subsequent server upgrade; 
generate a collective resource requirement for a plurality of replacement host machines based upon the forecasted resource requirement and the respective usage predictions; 
identify benchmark data for a plurality of candidate replacement host machines to replace one or more of the host machines, the benchmark data comprising computing capabilities and a cost of respective candidate host machines; [[and]] 
generate a recommendation for the plurality of replacement host machines based upon the benchmark data and the collective resource requirement; and
cause the at least one computing device to at least map the workloads to respective one of the replacement host machines by identifying replacement host machine having a first ratio of resource parameters closest to a second ratio of the resource parameters defined by the respective usage prediction of the workloads.

7. (Canceled)

8. (Currently Amended) A method comprising: 
identifying host data for a plurality of host machines in a data center, the host data identifying the host machines comprising the data center, the host data further identifying end-of-life information associated with respective ones of the plurality of host machines; 
identifying resource utilization data associated with the plurality of host machines, the resource utilization data comprising time series data identifying resource utilization by a plurality of workloads deployed across the host machines; 
generating a plurality of clusters of workloads based upon the resource utilization data, the clusters generated by clustering workloads that are similar to each other based upon the utilization data; 
generating respective usage predictions for the workloads based upon the resource utilization data; 
25generating a forecasted resource requirement for the clusters based upon the respective usage predictions the forecasted resource requirement having a time horizon until a subsequent server upgrade; 
generating a collective resource requirement for a plurality of replacement host machines based upon the forecasted resource requirement and the respective usage predictions; 
identifying benchmark data for a plurality of candidate replacement host machines to replace one or more of the host machines, the benchmark data comprising computing capabilities and a cost of respective candidate host machines; 
generating a recommendation for the plurality of replacement host machines based upon the benchmark data and the collective resource requirement; and
causing the at least one computing device to at least map the workloads to respective one of the replacement host machines by identifying replacement host machine having a first ratio of resource parameters closest to a second ratio of the resource parameters defined by the respective usage prediction of the workloads.

14. (Canceled)

15. (Currently Amended) A non-transitory computer-readable medium comprising machine readable instructions, wherein the instructions, when executed by at least one processor, cause at least one computing device to at least: 
identify host data for a plurality of host machines in a data center, the host data identifying the host machines comprising the data center, the host data further identifying end-of-life information associated with respective ones of the plurality of host machines; 
identify resource utilization data associated with the plurality of host machines, the resource utilization data comprising time series data identifying resource utilization by a plurality of workloads deployed across the host machines; 
27generate a plurality of clusters of workloads based upon the resource utilization data. the clusters generated by clustering workloads that are similar to each other based upon the utilization data; 
generate respective usage predictions for the workloads based upon the resource utilization data; 
generate a forecasted resource requirement for the clusters based upon the respective usage predictions, the forecasted resource requirement having a time horizon until a subsequent server upgrade; 
generate a collective resource requirement for a plurality of replacement host machines based upon the forecasted resource requirement and the respective usage predictions; 
identify benchmark data for a plurality of candidate replacement host machines to replace one or more of the host machines, the benchmark data comprising computing capabilities and a cost of respective candidate host machines; 
generate a recommendation for the plurality of replacement host machines based upon the benchmark data and the collective resource requirement; and
cause the at least one computing device to at least map the workloads to respective one of the replacement host machines by identifying replacement host machine having a first ratio of resource parameters closest to a second ratio of the resource parameters defined by the respective usage prediction of the workloads.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Dong (US 2018/0246751 A1) teaches at least data centers as well as cloud vendors may use large numbers of nodes/servers that may each support many VMs. Often, workloads being carried out by respective VMs may support network services demanding high availability across hardware life cycles. Techniques such as hardware redundancy based RAS (reliability, availability and serviceability) features may be used to provide hints when hardware associated with a node/server (e.g., CPUs, memory, network input/output, etc.) is coming close to an end-of-life cycle. These hints may allow for VMs to be migrated from a potentially failing source node/server to a destination node/server before the end-of-life cycle actually occurs.
Espino (US 2020/0184026 A1) teaches at least the embodiments may be configured to predict component failures to enable (a) sourcing replacement devices in time for them to be available at failure time and (b) pro-actively replacing parts that, although not completely failed, are statistically at end-of-life.
Dravid (US 10,095,533 B1) teaches at least monitoring and automatically reserving computing resources for operating an application within a computing environment is described. In one embodiment, the method for automatically resizing a virtual machine to optimize computer resource utilization includes monitoring a computing environment to detect an event, wherein the computing environment comprises a plurality of physical machines for operating at least one virtual machine and in response to an occurrence of the event within the computing environment, configuring the at least one virtual machine, wherein reserved portions of computer resources are allocated to a virtual machine of the at least one virtual machine for operating an application.
Birke et al. (US 2017/0344400 A1) teaches at least monitoring a resource usage parameter associated with the workload of a virtual machine in order to obtain historic resource usage information; determining information regarding certain dependencies within the historic resource usage information; selecting partial information from the historic resource usage information based on said determined information regarding certain dependencies; estimating the future workload of the virtual machines based on said selected partial information.

The features “identify host data for a plurality of host machines in a data center, the host data identifying the host machines comprising the data center, the host data further identifying end-of-life information associated with respective ones of the plurality of host machines, identify resource utilization data associated with the plurality of host machines, the resource utilization data comprising time series data identifying resource utilization by a plurality of workloads deployed across the host machines, generate a plurality of clusters of workloads based upon the resource utilization data, the clusters generated by clustering workloads that are similar to each other based upon the utilization data, generate respective usage predictions for the workloads based upon the resource utilization data, generate a forecasted resource requirement for the clusters based upon the respective usage predictions, the forecasted resource requirement having a time horizon until a subsequent server upgrade, generate a collective resource requirement for a plurality of replacement host machines based upon the forecasted resource requirement and the respective usage predictions, identify benchmark data for a plurality of candidate replacement host machines to replace one or more of the host machines, the benchmark data comprising computing capabilities and a cost of respective candidate host machines, generate a recommendation for the plurality of replacement host machines based upon the benchmark data and the collective resource requirement, and cause the at least one computing device to at least map the workloads to respective one of the replacement host machines by identifying replacement host machine having a first ratio of resource parameters closest to a second ratio of the resource parameters defined by the respective usage prediction of the workloads” when considered in the context of the claim as a whole were not taught in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195